UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 5, 2010 Administaff, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13998 76-0479645 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 19001 Crescent Springs Drive Kingwood, Texas 77339 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(281) 358-8986 Item 7.01. Regulation FD Disclosure. On May 5, 2010, Paul, J. Sarvadi, Chairman of the Board and Chief Executive Officer, established a new structured, prearranged trading plan to sell a portion of his Administaff common shares and exercise options over a six month period in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934.Mr. Sarvadi’s most recent trading plan expired in April 2010. Under the new trading plan, Mr. Sarvadi may sell a maximum of 276,000 shares, of which 60,000 represent shares to be acquired in connection with the exercise of stock options. These shares represent approximately 12% of Mr. Sarvadi’s current common stock and stock option holdings. On May 5, 2010, Richard G. Rawson, President, established new structured, prearranged trading plans to sell a portion of his Administaff common shares over a five and one-half month period in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934.Mr. Rawson’s most recent trading plan expired in April 2010. Under the new trading plans, Mr. Rawson may sell a maximum of 180,000 shares, which represents approximately 16% of his current common stock and stock option holdings. The plans have been initiated during the company’s open window for insider transactions. Rule 10b5-1 permits the implementation of a written plan for selling stock at times when insiders are not in possession of material nonpublic information, and allows them to sell stock on a regular basis and in a non-discretionary manner, regardless of any subsequent material nonpublic information they receive. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADMINISTAFF, INC. By: /s/ Daniel D. Herink Daniel D. Herink Senior Vice President of Legal, General Counsel and Secretary Date:May 10, 2010 3
